Citation Nr: 1237130	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  09-10 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a lumbar spine disability.

2.  Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD), to include as secondary to medication taken for the lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active military duty from March 1978 to August 1978. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) in Chicago, Illinois.  In that decision, the RO reopened the lumbar spine claim, but denied it on the merits.  Regardless of the RO's actions however, the Board must still determine de novo whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In the August 2007 decision, the RO also determined that new and material evidence had not been received to reopen the service connection claim for a psychiatric disability.  

The Board notes the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In its decision in Clemons, the Court indicated that VA unduly limited its consideration of claims for service connection for specific mental disorders under circumstances in which other diagnosed psychiatric disabilities may be present. 

The Board has considered expanding the Veteran's psychiatric claim to include PTSD, as per Clemons; however, during the pendency of the instant appeal, in May 2009, the Veteran filed a claim specifically seeking service connection for PTSD, and in a November 2011 rating decision, the RO denied such claim.  Thus, the Veteran's PTSD claim was developed separately by the RO and VA Appeals Management Center (AMC).  As the PTSD claim has already been adjudicated by the RO/AMC, the Veteran's psychiatric claim here will not be expanded to include such issue.  
In April 2012, the Veteran and a friend testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record.

As will be discussed in further detail below, the Board herein reopens the service connection claims for a lumbar spine disability and an acquired psychiatric disability, other than PTSD.  The reopened claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a final and unappealed July 1994 rating decision, the RO denied the Veteran's original service connection claims for lumbar spine and psychiatric disabilities. 

2.  The additional evidence received since July 1994 rating decision relates to an unestablished fact necessary to substantiate the underlying service connection claims for a lumbar spine disability, and an acquired psychiatric disability, other than PTSD.  


CONCLUSIONS OF LAW

1.  The July 1994 rating decision, wherein the RO denied service connection for lumbar spine and psychiatric disabilities, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received to reopen the service connection claims for a lumbar spine disability, and an acquired psychiatric disability, other than PTSD; the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the service connection claims for a lumbar spine disability, and an acquired psychiatric disability, other than PTSD, and remands them for further development.  As such, no discussion of VA's duty to notify and assist is necessary at this time.

Service connection may be granted for a disability resulting from an injury sustained or disease incurred in the line of duty or for aggravation of a preexisting injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection for certain chronic disorders, such as psychoses and arthritis, may be established based on a legal "presumption" by showing that either disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2011).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 20.201, 20.302 (2011). 

To reopen a claim, new and material evidence must be presented or secured. 38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. 

Applicable here, "new" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

Here, by way of history, in December 1993, the Veteran filed a service connection claim for a lumbar spine disability.  In February 1994, the Veteran filed a service connection claim for a nervous condition, and again for his lumbar spine disability.   Thereafter, in a July 1994 rating decision, the RO denied both service connection claims.  When the RO issued the July 1994 rating decision, the evidence of record included the Veteran's service treatment records and VA medical evidence.  

Lumbar Spine 

The evidence then of record showed that the Veteran had a normal spine evaluation during his February 1978 enlistment examination.  During active service in June 1978, the Veteran complained of low back pain.  It was noted that he had had several back injuries in the past and had been seen by many physicians, but with negative results.  He was referred for physical therapy in June 1978.  According to the physical therapy note, the Veteran had fallen on his back the day before.  On physical therapy examination, there was no obvious deformity of the back, but there was tenderness from L-4 to S2-3 on the right side.  Impression was questionable musculature strain.  The Veteran was prescribed medication and told to discontinue heavy lifting and running for two days.  Separation examination report dated in June 1978 showed a normal spine evaluation.  On a July 1978 treatment record, another complaint of back pain was noted. 

After service in February 1987, the Veteran reported back pain, in pertinent part; assessment was atypical pain.  Additionally, in April 1989, the Veteran sought medical treatment at the VA; he thought he had low back pain, in pertinent part.

In February 1994, the Veteran underwent a VA examination of the spine.  The examiner noted that when the Veteran bent down he had limited forward flexion due to pulling and pain in the low back area.  There was tenderness in that area on palpation.   X-rays showed evidence of straightening of the lumbar spine.  Diagnosis was low back pain with history of low back injury, now with mechanical low back pain, limitation of range of motion due to pain.  

In the July 1994 rating decision, the RO determined that the Veteran had a back injury that pre-existed service, and although he received back treatment during service, there was no evidence of worsening disability during service.  The July 1994 rating decision and notice of the Veteran's appellate rights was sent to him in August 1994.  The Veteran did not appeal the July 1994 decision and it therefore became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

Thereafter, in 2006, the Veteran sought to reopen his service connection claim for a lumbar spine disability.  

As the last final disallowance of the Veteran's service connection claim for a lumbar spine disability is the July 1994 rating decision, the Board must now determine whether new and material evidence to reopen the claim has been received subsequent to the July 1994 rating decision.

Evidence received subsequent to the issuance of the July 1994 rating decision includes additional VA and private medical evidence, records from the Social Security Administration (SSA), a hearing transcript, and the Veteran's contentions.  

The Board notes that although the record contains an unfavorable June 2007 VA etiology opinion, the examiner's rationale appears to be inconsistent with the medical record, as will be discussed in further detail below.  For this reason, the Board finds that the newly received June 2007 VA opinion with its inadequate rationale at least triggers VA's duty to assist the Veteran in obtaining clarification.  

Moreover, the Board notes that, during his 2012 personal hearing, the Veteran testified that he had had low back symptoms ever since service.  The Veteran is competent to report his low back symptoms, as they are readily observable.  Presuming the Veteran's statements regarding continuing symptoms credible for the purposes of reopening the claim, they relate to an unestablished fact necessary to substantiate the claim, as they raise the possibility that the Veteran's current lumbar spine disability is related to service.  38 C.F.R. § 3.156 (2011).  For this reason as well, the Board finds that the evidence received since the July 1994 rating decision is new and material.  Accordingly, the service connection claim for a lumbar spine disability is therefore reopened.

Psychiatric Claim

The evidence of record when the last final decision was issued reflected that the Veteran had a normal psychiatric evaluation during his February 1978 enlistment examination.  In June 1978, the Veteran complained of a nervous stomach, and the doctor noted that the Veteran was undergoing extreme anxiety due to a possible discharge from active duty for various reasons.  The Veteran was then referred to the Mental Health clinic for further evaluation.  At the Mental Health clinic, the Veteran was noted to be somewhat anxious.  There was no evidence of depression or psychosis.  Medication was prescribed.  Separation examination report dated in June 1978 reflects a normal psychiatric evaluation.  The Veteran was discharged from service in August 1978.

When the Veteran sought medical treatment at the VA due to complaints of pain in September 1978, the physician diagnosed the Veteran with anxiety.   It was noted that the Veteran had had nervousness with palpitations since service, as well as an upset stomach.  

In the mid-1980's, the Veteran was hospitalized at Chicago Read Mental Health Center for paranoid personality disorder, and schizophrenia, paranoid in remission.

In March, May, June, and September 1993, the Veteran was hospitalized due to polysubstance abuse.  

In the July 1994 rating decision, the RO determined the Veteran's current psychiatric disability was not related to the anxiety diagnosed during service, but rather to post-service causes.  The RO indicated further that schizophrenia was not diagnosed within the first post-service year.  The July 1994 rating decision and notice of the Veteran's appellate rights were sent to him in August 1994.  The Veteran did not appeal the July 1994 decision and it therefore became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

Thereafter, in 2006, the Veteran sought to reopen his service connection claim for a psychiatric disability. 

The Veteran's primary contention is that his current disability is related to the anxiety shown during service.  As will be discussed below, the record contains an unfavorable VA etiology opinion dated in December 2010.  Notably however, in his August 2007 notice of disagreement, the Veteran alternately maintained that his current psychiatric disability is related to the medication used to treat his lumbar spine disability.  Presuming the Veteran's statements and testimony competent for the purpose of reopening the psychiatric claim, they are material to the claim.  Thus, for this reason, the Board finds that the service connection claim for psychiatric disability must be reopened.  



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disability is reopened; to that extent, the appeal is granted. 

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disability, other than PTSD, is reopened; to that extent, the appeal is granted. 


REMAND

The Board herein reopens the service connection claims for a lumbar spine disability, and an acquired psychiatric disability, other than PTSD.  A review of the record reflects that further development is necessary prior to analyzing the claims on the merits.

As indicated, the Veteran has a current lumbar spine disability and was treated during service for low back pain.  The record reflects that he underwent a VA examination of the spine in June 2007.  X-rays showed evidence of degenerative disc disease of the lumbosacral spine with bilateral lower extremity radiculopathy.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's back disability is less likely as not related to the back problems that he had in service.  In arriving at such opinion, the examiner stated that the Veteran had nearly no backache, according to the medical records, from 1978-2004, noting that in 2004, the Veteran hurt his back while shoveling snow.  Although the examiner stated that the Veteran had "nearly no backache" from 1978 to 2004, the record actually shows a few back complaints prior to 2004.  In this regard, in the history section of a February 1987 VA Medical Certificate, complaints of back pain were noted.  The Veteran's complaints of low back pain were shown again on April and December 1989 VA treatment notes.  Additionally, according to a February 1994 VA examination report, the examiner diagnosed the Veteran with low back pain with a history of low back injury, now with mechanical low back and limitation of motion.  In light of the pre-2004 medical evidence showing back complaints, the Board finds the rationale provided for the June 2007 VA opinion to be inadequate.  Accordingly, a supplemental medical opinion is needed.  Additionally, the Board notes that the VA examiner should address the Veteran's competent report of having had continuing back symptoms since service.  

The Board notes further that, in December 2010, in conjunction with a newly raised claim for PTSD, the Veteran underwent a VA psychiatric examination.  The examiner diagnosed the Veteran with schizoaffective disorder, bipolar type; cocaine and opiate dependence, in full remission.   The examiner opined that the Veteran's current symptoms are not likely related to his report of anxiety during service.  The examiner indicated that the Veteran had had psychotic symptoms since adolescence and that such symptoms had followed the natural progression or typical course commonly associated with a severe mental illness.  The examiner opined that there is no evidence that the Veteran's symptoms were exacerbated or aggravated by service, and no evidence linking the in-service anxiety to his current psychotic symptoms.  The examiner felt that the Veteran's anxiety during service was likely related to his administrative discharge, and not to his psychotic illness.  The examiner concluded that the Veteran's current psychosis is not related to his report of anxiety during service.  Clearly, this opinion is unfavorable to the Veteran's claim.  Nevertheless, the Board notes that the record does not contain a medical opinion addressing the Veteran's alternative contention, that his psychiatric disability is the result of the medication taken for his lumbar spine disability.  As such, the Board finds that if it is determined that the Veteran's lumbar spine disability is related to service, a medical opinion is also needed to determine whether the Veteran's psychiatric disability is related to the medication used for his lumbar spine disability.   

Accordingly, the case is REMANDED for the following action:

1.  Transfer the claims file to the examiner who conducted the June 2007 C&P examination of the spine for an addendum medical opinion.  If the requested C&P examiner is no longer available, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new C&P examination.  All findings and conclusions should be set forth in a legible report. 

After a complete review of the claims file, the examiner is asked to clarify whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lumbar spine disability had its onset during service, or is otherwise related to service.  In doing so, the examiner must address the medical evidence dated prior to 2004 showing complaints of low back pain, to include the 1994 VA examination report; the Veteran's competent report of having had low back symptoms since service; and the Veteran's March 2009 substantive appeal statement that the back injury in 2004 was a re-injury of prior back disability.  

The rationale for all opinions expressed should be provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided. 

2.  Then, if it is determined that the Veteran's lumbar spine disability is related to service, transfer his claims file to the examiner who conducted the December 2010 C&P psychiatric examination for a supplemental medical opinion.  If the requested C&P examiner is no longer available, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new C&P examination.  

After a complete review of the record, the examiner is asked to provide an opinion as to whether the Veteran's current psychiatric disability is at least as likely as not (50 percent probability or greater) proximately due to, or alternatively, aggravated (permanently worsened) by, his lumbar spine disability, to include the medication taken for such disability.  In doing so, the examiner must reconcile the opinion with all evidence of record.  

The rationale for all opinions expressed should be provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Then, readjudicate the service connection claims on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate period for response. 

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court



							(CONTINUED ON NEXT PAGE) 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


